DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted November 20, 2019, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	 Claim 1 recites “the adapter is configured to connect to and transfer power from a plurality of battery packs having different voltages”.  This limitation can be interpreted as limiting the adapter to have the capability of connecting to and transferring power from a plurality of batteries having different voltages at the same time or to connect/transfer power at different times.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selecting device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Para 0035 of the published instant disclosure appears to describe the selecting device as a switch.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 14 recites receiving rails of the adapter receiving respective rails of the battery pack but this is not shown in the instant specification.  
Claim Objections
8.	Claim 17 is objected to because of the following informalities:  “the threshold value is determined by a specification at least one of the battery pack” is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the adapter is configured to connect to and transfer power from a plurality of battery packs having different voltages” but it is unclear what the different voltages are compared with.  Do the battery packs have voltages that differ at various times or do battery packs have voltages different from those of other battery packs?  Claims 2-9 are rejected as being dependent upon a rejected base claim.

10.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “a plurality of receiving rails configured to receive respective rails on the battery pack” but it is unclear how rails can receive further rails. 
11.	Claims 2, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 2 and 4 recite “the internal combustion engine” of Claim 1, but this limitation lacks antecedent basis because Claim 1 does not positively recite said internal combustion engine.  Claim 1 merely includes the engine as an intended use (starting motor is configured to start an internal combustion engine) and so the claimed positioning of the battery pack, i.e. rearward of the internal combustion engine, is indefinite.  Claim 9 recites “the processing circuit” but this circuit is not claimed in Claim 1, upon which Claim 9 depends.
Claim Rejections - 35 USC § 102/§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 3, 7, and 8 are rejected under  35 U.S.C. 102 as being anticipated by Zeller US PG Publication 2015/0318521, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Zeller US PG Publication 2015/0318521 in view of Koenen US PG Publication 2014/0299089.
Regarding Claims 1, 3, and 8, Zeller discloses a battery adapter assembly for engine-powered outdoor power equipment, the battery adapter assembly comprising a 12V or 18 V, etc. (meeting Claim 3) battery pack 200/1020 comprising a plurality of battery cells (210/1020 includes multiple individual battery cells, paras 0044, 0048, 0064), positive and negative terminals 290 (each battery has numerous terminals, two of which are positive and negative terminals, para 0051), wherein the battery pack 210 is removable and replaceable (para 0010), an adapter (receptacle) 220/1022 configured to selectively connect to the battery 205 integrally formed with (meeting Claim 8), and configured to selectively receive and electrically connect to, the adapter 220/1022 (via wiring that connects terminals 253 with terminals 225/230 of the receiver 205) to transfer power from the battery pack to the receiver, and a starting motor configured to start an internal combustion engine, the starting motor selectively receiving power supplied by the battery pack (the starting system 1021 for the internal combustion engine receives power from the battery pack , paras 0046, 0059), (see all figures and at least paras 0002-0003, 0041-0042, 0044-0046, 0048, 0051, 0054-0056, 0059, 0062).  Zeller further recites a) in para 0044 that in para 0054 that the battery pack 200/1020 is available in different versions that provide different power capacities, e.g. different batteries rated at 6 volts, 12 volts, 18 volts, etc. and so the available power capacity of the battery system can be adjusted as needed based on the capacity of the battery or batteries 210 used.  The skilled artisan would understand that because Zeller discusses using different batteries having different voltages, but does not discuss reconfiguring the rest of the battery system to accommodate batteries having different voltages, the adapter 220/1022, which connects to the battery pack 200/1020, is necessarily configured to connect to and transfer power from a plurality of battery packs having different voltages.  
If it is not inherent that the adapter is necessarily configured to connect and transfer power from a plurality of battery packs having different voltages, then the skilled artisan would have found it obvious before the effective filing date of the instant application to form the adapter such that it is configured to connect to and transfer power from a plurality of battery packs having different voltages because Koenen discloses a battery adapter assembly for engine-powered outdoor power equipment, the battery adapter assembly 802 comprising a battery pack (lithium ion battery) 800 comprising a plurality of battery cells 816, positive and negative terminals (para 0113), wherein the battery pack is removable and replaceable (para 0079) and the part of the adapter assembly that connects with the battery pack is configured such that a plurality of different types of batteries (having different capacities) can be used, such as a larger capacity battery can be used with a smaller capacity receiver and engage only specific features such that 
Regarding Claim 7, Zeller discloses an embodiment where the adapter comprises two receptacles 220 and connects to two batteries in a set of two batteries, each battery having different (their own) connection interfaces (see e.g. Figs 13-16 and paras 0054-0058).
13.	Claims 2, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller US PG Publication 2015/0318521 in view of Koenen US PG Publication 2014/0299089
Regarding Claim 2, Zeller discloses that the battery pack selectively connects to at least a plurality of vertically oriented receiving rails (protrusion or rail) 1048 of the adapter 1022 via corresponding slots 1104 /1102 in the battery 1020 (see at least para 0060, 0065 and Figs 13 and 20).  Zeller does not specifically recite that the battery pack is positioned rearward of the internal combustion engine.  However, Koenen discloses that the battery pack is positioned rearward and upward in proximity to the internal combustion engine (see at least 2A and para 0080-0081) and also teaches more generally in para 0088 that the location of the receptacle (adapter) can be shifted for a different type of engine housing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to position the battery pack of Zeller rearward of the internal combustion engine because Koenen teaches that the battery can be positioned at such a position (rearward and upward of the engine as exemplified) or anywhere best suiting the specific engine housing.        
Regarding Claims 10 and 12-13, Zeller and Koenen together teach the subject matter of Claim 10.  Zeller teaches the battery pack and adapter and receiver as claimed and as described in the rejection of Claim 1, above, which is incorporated herein in its entirety.  Koenen further teaches an air-cooled engine system for outdoor power equipment, said engine system comprising an air-cooled engine 1000 comprising a piston 1006 reciprocating along a piston axis within a cylinder and configured to power an implement of outdoor power equipment, and a starting system 1018 for the air-cooled engine, the starting system including a battery pack for powering the starting system (para 0080, Figs. 2A, 41).  The skilled artisan would have found it obvious before the effective filing date of the instant application to use the battery adapter assembly including the battery pack and adapter and receiver and starting system of Zeller with the combustion engine of Koenen and a starting system configured to start the air-cooled engine because the adapter of Zeller allows a lead acid battery-powered piece of outdoor power equipment to be adapted to use lithium ion battery technology to power the starting motor and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  As explained in the rejection above of Claim 1,  Zeller teaches the claimed battery pack and adapter configured to selectively connect to the battery pack and electrically connect to the positive terminal and the negative terminal of the battery pack, the receiver configured to selectively connect to the integrally formed adapter (meeting Claim 13) to transfer power from the battery pack to the receiver, and also teaches that the battery pack supplies power to the started motor which is configured to start an internal combustion engine.  Zeller and Koenen do not specifically teach that the receiver receives the voltage from the adapter and then outputs the voltage to the starting motor, but because e.g. Fig. 18 shows that the battery connects through the adapter (receptacle) to the starting system, which includes wiring that would necessarily be supported by the receiver since the wiring as shown would be inside the receiver, then said wiring can be considered part of the receiver and therefore the receiver receives the voltage from the adapter and outputs voltage to the starting motor of the starting system 1021.
Clam 12)  in the adapter comprising two compartments 220 (see e.g. Figs 13-16 and paras 0054-0058) and so Zeller modified by Koenen teaches that it would be obvious in the combined invention to configure the adapter to connect to a variety of battery packs with different connection and attaching interfaces (they each have their own compartment 220 of the adapter) and output a voltage to the receiver via the wires connecting to terminals 225/230 in order to provide higher power since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	Zeller does not specifically teach that the battery pack has a plurality of battery cells each positioned along a cell axis, but Koenen does show in Fig. 20 that the cells are positioned along a battery cell axis.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use battery cells that are positioned along a battery cell axis in the combined invention of Zeller and Koenen in order to provide efficient use of space since Koenen teaches this configuration and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding Claim 11, Koenen shows the teaching in Fig. 20 of the alignment of cells 1068 with a cell axis, and the dimensions of the battery pack are clear in that the pack is longest in the cell axis direction, and further shows in e.g. Fig 2A that the longest dimension of the battery pack of Koenen is perpendicular to that of the piston axis, and so they are not parallel, and further, it would be a simple matter of design to orient the cell axis not in parallel with the piston axis of Koenen and Zeller in order to configure the system in the most space-efficient way since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 14, both Zeller and Koenen teach the use of receiving rails 1048 configured to receive respective channels on the battery pack as described above in the rejection of Claim 2.  Koenen teaches that the receiving rails of the adapter are horizontal but their orientation (horizontal vs vertical) is strictly a matter of design choice (para 0047), and it is clear that in combination with Zeller, the battery pack and adapter of the combined teachings could be designed such that the receiving rails are horizontal in order to best orient the structure for space-saving, for example, since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 18, all of the limitations of Claim 18 are addressed by the previous rejections, which are incorporated herein in their entireties (see especially the rejection of Claim 1), including the starting motor, which is configured to supply mechanical energy to an engine to start the engine, a receiver electrically connected to the starting motor configured to selectively attach to and electrically connect to an adapter, and wherein the adapter is configured to selectively couple to and electrically connect to the receiver and a removable battery pack, wherein the battery is at least 12V or 18V, and wherein the adapter is configured to selectively coupe to and electrically connect to a variety of battery connection types.  
14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeller US PG Publication 2015/0318521 in view of Koenen US PG Publication 2014/0299089, as applied to Claim 1, and further in view of Niimi US PG Publication 2010/0269630.
Regarding Claim 4, Zeller modified by Koenen discloses the battery adapter assembly of Claim 1, the rejection of which is incorporated herein in its entirety.  Zeller modified by Koenen does not disclose the voltage of the starting motor.  However Koenen teaches that the battery pack can provide a voltage such as 12V which is sufficient to start the starter motor and further, Niimi teaches that starter motors have a low voltage (usually 12V) in spite of having large output (see para 0009), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use  .
15.	Claims 5, 6, 15, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller US PG Publication 2015/0318521 in view of Koenen US PG Publication 2014/0299089, as applied to Claim 1, and further in view of Lin US PG Publication 2018/0316205.
Regarding Claims 5, 6, 15, and 19, Zeller modified by Koenen discloses the battery adapter assembly of Claim 1, the rejection of which is incorporated herein in its entirety.  Zeller further discloses in para 0069 that there is an electrical circuit connecting the terminals of the starting system and the battery (which is part of the adapter assembly) but fails to specifically disclose that the adapter includes a processing circuit.  However, Koenen discloses the use of a processing circuit in the battery as part of processing electronics (para 0091). Further, Lin teaches a battery that powers a starter motor wherein a processing circuit sends important voltage and other information about the battery (measured by the measuring circuit) to the switch of the start-up motor for operation of the motor (see e.g. paras 0032 and 0047-0048).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a processing circuit include a processing circuit in the adapter of Zeller modified by Koenen because Lin teaches that a processing circuit is useful for sending information from the battery that powers a starting motor and since the adapter of Zeller is what electrically intervenes between and connections the battery pack and the starting motor, the skilled artisan would have found it obvious that the adapter would include the processing circuit.    The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).       The skilled artisan would understand that a processing circuit would be capable of the functions recited in Claims 5 and 6, such as “output a voltage to the receiver and the starting motor” and because the adapter has the processing circuit, it would be capable of “output an increased voltage equal to a required voltage 
Regarding Claim 16, Zeller modified by Koenen fails to disclose wherein the processing circuit is further configured to output information regarding an operation of at least one of the adapter, the battery pack, and the starting motor to a user interface.  However, Lin discloses that the processing circuit can be configured to output performance state of the battery (information regarding an operation of the battery pack), for example (see paras 0030-0032, Fig 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a user interface such as a display that receives information from the processing circuit so that the user can know an operation of the battery pack of Zeller modified by Koenen since Lin teaches that this provides information about the battery such as output voltage, battery life percentage, and internal resistance to the user.
Regarding Claim 20, the skilled artisan would expect that the processing circuit would be capable of using pulse width modulation to increase or decrease the output voltage.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeller US PG Publication 2015/0318521 in view of Koenen US PG Publication 2014/0299089, as applied to Claim 1, and further in view of Brotto US PG Publication 2008/0311795.
Regarding Claim 17, Zeller modified by Koenen discloses the air-cooled engine system of Claim 15, the rejection of which is incorporated herein in its entirety.  Zeller modified by Koenen does not disclose that the adapter further comprises a circuit breaker configured to break when a current output from the adapter exceeds a threshold value, wherein the threshold value is determined by a specification at least one of the battery pack, the adapter, the receiver, and the starting motor.  However, Brotto discloses an adapter for a power tool device that has all of the typical devices for protection, including circuit breakers (para 0027) that allows the battery to provide power to the tool.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a circuit breaker in the adapter of Zeller modified by Koenen because Brotto teaches that this is a typical device included in a portable battery. The skilled artisan would have been capable of configuring such a circuit breaker to break when a current output from the adapter exceeds a threshold value, wherein the threshold value is determined by a specification at least one of the battery pack, the adapter, the receiver, and the starting motor.  
17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeller US PG Publication 2015/0318521 in view of Koenen US PG Publication 2014/0299089, as applied to Claim 1, and further in view of Velderman US PG Publication 2016/0099575.
Regarding Claim 9, Zeller modified by Koenen discloses the battery adapter assembly of Claim 1, the rejection of which is incorporated herein in its entirety.  Zeller discloses the use of two battery packs but does not disclose a selecting device configured to select between a pre-determined set of batteries, wherein the selecting device adjusts an operation of the processing circuit based on the selection.  However, Velderman discloses portable power supply that uses a switching device to select between a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729